Opinion by
Johnson, J.
At the trial it was stipulated that the items in question consist of decorated earthenware having a body including the engobe or body slip, not artificially colored, and composed wholly of clay. In accordance with stipulation of counsel it was held that the merchandise in question consists of earthenware articles composed of a nonvitrified absorbent body, not artificially colored and composed wholly of clay, which articles are painted, colored, tinted, stained, enameled, gilded, printed, ornamented, or decorated. The claim of the plaintiff was therefore sustained.